Berry, J.
Section 1, art. 11, of the constitution of this state declares that “all laws * * * for removing county seats shall, before taking effect, be submitted to the electors of the county or counties to be affected thereby, at the next general election after the passage thereof, and be adopted by a majority of such electors.” The only question in this case is, what is meant by the words, “ a majority of such electors ? ”
In Taylor v. Taylor, 10 Minn. 107, the same question was presented, and deliberately considered by this court, by which it was distinctly determined that the words, “a. majority of such electors,” as used in the provision of the constitution, mean a majority of the electors voting at the election. This was a construction of the language of the constitution, irrespective of the particular facts appearing in the *55case as to registry lists. The case of Taylor v. Taylor was followed, and the same construction given to this constitutional provision, in Bayard v. Klinge, 16 Minn. 249. So far as the question under consideration is concerned, the case at bar cannot be distinguished from the cases cited. The question must be regarded as settled in this court. If there are constitutional provisions as to which a court would refuse to be bound by previous constructions, conflicting with its own views of correct construction, the provision involved in this case is not one of them.
Order reversed.